Citation Nr: 0829530	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-31 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension 
Maintenance Center in St. Paul, Minnesota


THE ISSUE

Whether income received as a per capita distribution from the 
Fort Independence Indian Reservation was properly included as 
countable income for purposes of VA death pension benefits.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to November 
1967.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Pension 
Maintenance Center in St. Paul, Minnesota, which adjusted the 
appellant's death pension benefits based on income received 
from the Fort Independence Indian Reservation.  


FINDING OF FACT

The appellant has received per capita income from gaming 
activity located on the Fort Independence Indian Reservation.  


CONCLUSION OF LAW

The income received by the appellant as per capita 
distributions from gaming activity on tribal trust property 
is not excludable from countable income and is properly 
considered as income for purposes of VA death pension 
benefits.  25 U.S.C.A. §§ 117a-c, 1407, 1408 (West 2002 & 
Supp. 2008); 38 U.S.C.A. §§ 501, 1503 (West 2002); 38 C.F.R. 
§§ 3.3, 3.271, 3.272 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002 & Supp. 2007), became effective.  This liberalizing 
legislation essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  

However, these changes are not applicable to claims such as 
the one decided here.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  Similarly, the statute at issue in this appeal is not 
found in Chapter 51.

Nevertheless, the Board points out that the RO properly 
notified the appellant of the proposal to reduce her VA 
pension benefits.  The RO also afforded her the opportunity 
to present information and evidence in support of the claim.  
The Board finds that these actions satisfy any duties to 
notify and assist owed the appellant in the development of 
this claim.

II.  Analysis

This appeal involves the question of whether income received 
by the appellant from an Indian reservation should be counted 
as income for purposes of calculating VA pension benefits.  
The appellant essentially contends that this income falls 
under one of the exclusions of 38 C.F.R. § 3.272.

Improved pension benefits are payable to the surviving spouse 
of a veteran of a period of war who meets both disability and 
non-disability eligibility requirements.  The maximum annual 
pension rate is published in 38 U.S.C.A. §§ 1521 and 1542, 
and notice of rate increases made pursuant to 38 U.S.C.A. § 
5312 are to be published in the Federal Register.  See 
38 C.F.R. § 3.23.   This rate is to be reduced by the amount 
of countable income received by the surviving spouse, on an 
annual basis, to calculate the amount of entitlement.  In 
determining countable income, all payments of any kind and 
from any source shall be included, unless specifically 
excluded under the provisions of 38 C.F.R. § 3.272.  See 38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271.

The appellant has received a housebound allowance as the 
veteran's surviving spouse since October 8, 1999.  In 
February 2006, the RO proposed an adjustment to these 
benefits based on verification of previously-unreported 
income the appellant  received from the Fort Independence 
Indian Reservation.  Specifically, an October 2005 income 
verification form filled out by an Administrator at the Fort 
Independence Indian Reservation verified annual per capita 
distributions made in 2002, 2003, 2004, and 2005.  When 
contacted by the RO in February 2006, the Administrator 
reported that the per capita income distributions were from 
gaming.  A February 2005 letter from the Administrator to the 
appellant stated that the Tribe was gifting each member 
$11,000 of per capita income; it was noted that this gift 
would be reflected on the appellant's 1099 Tax Form.

The February 2006 proposal to adjust the appellant's benefits 
noted that the appellant's income totals from the years 2003 
and 2005 exceeded the maximum annual pension limits for a 
surviving spouse with no dependents receiving housebound 
benefits.  The RO proposed terminating the appellant's 
benefits from February 2003 through January 2004 and from 
February 2005.  It was further noted that this income would 
significantly reduce the monthly benefits received by the 
appellant from February 2002 through January 2003 and from 
February 2004 through January 2005.  The adjustment was 
effected by an April 2006 decision.  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271(a).  The following sources of income are 
addressed under this regulation:

(1)  Recurring income.  Recurring income means income which 
is received or anticipated in equal amounts and at regular 
intervals (e.g., weekly, monthly, quarterly, etc.), and which 
will continue throughout an entire 12-month annualization 
period.  The amount of recurring income for pension purposes 
will be the amount received or anticipated during a 12-month 
annualization period.  Recurring income which terminates 
prior to being counted for at least one full 12-month 
annualization period will be treated as nonrecurring income 
for computation purposes. 

(2)  Irregular income.  Irregular income means income which 
is received or anticipated during a 12-month annualization 
period, but which is received in unequal amounts or at 
irregular intervals.  The amount of irregular income for 
pension purposes will be the amount received or anticipated 
during a 12-month annualization period following initial 
receipt of such income. 

(3)  Nonrecurring income.  Nonrecurring income means income 
received or anticipated on a one-time basis during a 12-month 
annualization period (e.g., an inheritance).  Pension 
computations of income will include nonrecurring income for a 
full 12-month annualization period following receipt of the 
income.

38 C.F.R. § 3.271(a).  

The appellant appears to be contending that the income she 
receives from the Indian Reservation should not be applied 
toward her countable income because, even though the funds 
are sometimes received on a quarterly basis, they are never 
the same amount.  As noted above, however, nonrecurring 
income is to be included in computations of income for 
pension purposes.  Whether the appellant can count on this 
income to be recurring or consistent in sum is irrelevant to 
determining her actual countable income.  

The Board must therefore determine whether the appellant's 
income may be excluded from the countable income 
calculations.

38 C.F.R. § 3.272 lists the following categories as eligible 
for exclusion from countable income for the purpose of 
determining entitlement to improved pension: (a) welfare; (b) 
maintenance; (c) VA pension benefits; (d) reimbursement for 
casualty loss; (e) profit from sale of property; (f) joint 
accounts; (g) medical expenses; (h) expenses of last 
illnesses, burials, and just debts; (i) educational expenses; 
(j) child's income; (k) Domestic Volunteer Service Act 
programs; (l)distributions of funds under 38 U.S.C. § 1718; 
(m) hardship exclusion of child's available income; (n) 
survivor benefit annuity; (o) Agent Orange settlement 
payments; (p) restitution to individuals of Japanese 
ancestry; (q) cash surrender value of life insurance; 
(r) income received by American Indian beneficiaries from 
trust or restricted lands; (s) Radiation Exposure 
Compensation Act; (t) Alaska Native Claims Settlement Act; 
(u) monetary allowance under 38 U.S.C. chapter 18 for certain 
individuals who are children of Vietnam veterans; (v) Victims 
of Crime Act; (w) Medicare Prescription Drug Discount Card 
and Transitional Assistance Program; and (x) life insurance 
proceeds.

The appellant has contended that the Indian Reservation funds 
should be considered as maintenance.  38 C.F.R. § 3.272(b) 
excludes from income the value of maintenance furnished by a 
relative, friend, or charitable organization (civic or 
governmental).  Money paid directly to a rest home or other 
community institutional facility (public or private) will not 
be considered income, regardless of whether it is furnished 
by a relative, friend, or charitable organization.  The 
expense of maintenance is not deductible if it is paid from 
the individual's income.  

The appellant has not demonstrated that the income in 
question is maintenance.  While she has stated that one 
purpose of the income distributions is to fund housing 
maintenance or repair, only those sums that are paid directly 
by the relative, friend, or charitable organization in 
question to the housing facility are to be considered 
maintenance.  In this case, the Reservation distributes the 
money to the appellant, who in turn may use it toward 
housing.  Even assuming that this money is used toward 
housing, the payment of this money from the appellant's 
income does not fall within the concept of excludable 
maintenance income as described in 38 C.F.R. § 3.272(b).

The Board has also considered whether the funds at issue 
satisfy the exclusion for income received by American Indian 
beneficiaries from trust or restricted lands.  The Board 
first notes that, while the appellant has asserted that the 
Fort Independence Indian Reservation has no casinos or any 
kind of gambling revenue, a February 2006 report of contact 
with the tribe's Administrator states that the appellant's 
income comes from gaming.  The appellant has provided no 
evidence to refute this assertion.  The Board finds the 
Administrator's verification to be highly probative and, in 
the absence of evidence to the contrary, concludes that the 
appellant's per capita income distribution comes from gaming.

The question of whether amounts received as per capita 
distributions of revenues from gaming activities on tribal 
trust property were properly considered income for purposes 
of improved pension was considered by the General Counsel of 
the VA.   In a May 1997 opinion the General Counsel 
specifically held that such amounts were properly considered 
as income for purposes of improved pension.  VAOPGCPREC 21-97 
(May 23, 1997).

The General Counsel noted that the Indian Gaming Regulatory 
Act (IGRA) authorized Indian tribes to conduct gaming 
activities for profit on lands held in trust by the United 
States for tribes or individual Indians.  It was indicated 
that the IGRA stated that certain gaming revenues might be 
used to make per capita payments to tribe members if the 
tribe had adopted a plan to allocate revenues to the uses 
authorized by the statute and the plan had been approved by 
the Secretary of the Interior.

The General Counsel noted that her office had previously 
recognized that Title 25, United States Code, provided 
specific exclusions from income applicable to certain 
payments received by Native Americans.  One such exclusion 
was codified at 25 U.S. Code §§ 117a-117c and authorized the 
Secretary of the Interior or an Indian tribe to make per 
capita distributions of funds which were held in trust by the 
Secretary of the Interior for an Indian tribe.  Pursuant to 
25 U.S. Code § 117b(a), which incorporated by reference 
statutory provisions codified at 25 U.S. Code § 1407, up to 
$2,000 per year of such per capita payments were excluded 
from income for purposes of any Federal or Federally assisted 
program.  A separate exclusion from income was provided by 25 
U.S. Code § 1408 which stated that up to $2,000 per year 
received by an individual Indian as income derived from such 
individual's interest in trust or restricted lands would be 
excluded from income for purposes of any Federal or Federally 
assisted program.

The General Counsel noted that their office had been informed 
by the Bureau of Indian Affairs that tribal gaming proceeds 
were not held in trust by the Secretary of the Interior, but 
that the tribes retained possession and control of such 
proceeds.  Nothing in the IGRA authorized the Secretary of 
the Interior to hold gaming proceeds in trust for a tribe.  
Although the IGRA authorized the Secretary of the Interior to 
approve or disapprove in advance a tribe's plan for 
allocation of funds held by the tribe itself, funds which 
were held by the tribe under such a plan, rather than by the 
Secretary of Interior, were not funds held in trust by the 
Secretary of the Interior within the meaning of 25 U.S. Code 
§ 117a and distributed under the Per Capita Distributions Act 
for purposes of 25 U.S. Code §§ 117b(a) and 1407.  It was 
accordingly held that per capita distributions of tribal 
gaming proceeds were not excluded from income for purposes of 
VA need-based programs under those provisions of law.  It was 
also held that the exclusion under 25 U.S. Code § 1408 
applied only to income derived from individually owned trust 
lands and not to income from tribally owned trust lands.

The General Counsel also questioned whether gaming proceeds 
might be considered income derived from interest in trust or 
restricted lands.  The Supreme Court had concluded that 
income received by an individual Indian which was derived 
directly from allotted trust land was exempt from Federal 
taxation but that other forms of income received by such an 
individual was subject to Federal taxation.  Squire v. 
Capoeman, 351 U.S. 1, 9 (1956).  In applying that principle, 
the courts had consistently concluded that the income was 
derived directly from trust land where the income resulted 
principally from the exploitation or use of the land and its 
resources but not when the income resulted principally from a 
commercial business situated on trust land.  Accordingly, 
income derived from mining, logging, agricultural and similar 
activities had been held to be exempt from taxation.  

In contrast, income resulting from conduct of a business upon 
trust lands had been held to result primarily from the 
investment and labor in the business enterprise and not 
primarily from the trust land.  The General Counsel referred 
to cases where income representing rental value of land used 
in operation of businesses and leases of buildings was not 
exempt from taxation.  By analogy, income from gaming 
operations would be considered to derive primarily from 
investment in a business enterprise rather than from an 
interest in the land itself.

The General Counsel stated that the basic standard governing 
computation of income was the same for purposes of improved 
pension, Section 306 pension, law pension, and parent's 
Dependency and Indemnity Compensation.  All payments from any 
source had to be included as income unless a specific 
exclusion was authorized by statute.  For the reasons 
previously stated, the exclusions from income authorized by 
the Per Capita Distributions Act and 25 U.S. Code § 1408 were 
not applicable to amounts received as per capita 
distributions of gaming proceeds pursuant to the IGRA.  The 
General Counsel also indicated that no other statutory 
provision had been found which would authorize the exclusion 
of such amounts from income for purposes of any of the 
referenced VA income-based benefits.

In its decisions, the Board is bound by applicable statutes, 
the regulations of the VA and precedent opinions of the 
General Counsel of the VA. 38 C.F.R. § 20.101(a).  Since the 
VA General Counsel has held in a precedent opinion that 
amounts received as per capita distributions of revenues from 
gaming activities on tribal trust property are properly 
considered as countable income for purposes of improved 
disability pension benefits, the Board is bound by that 
opinion and favorable action in connection with the 
appellant's appeal is not in order.

Finally, the Board acknowledges that the appellant has 
asserted that counting as income the revenue received from 
the Indian Reservation would cause hardship.   While the 
Board is sympathetic toward the appellant, we are bound by 
the law, and our decision is dictated by the relevant 
statutes and regulations.  Moreover, the Board is without 
authority to grant benefits simply because we might perceive 
the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
We further observe that 'no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress.'  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).




ORDER

The income received as a per capita distribution from the 
Fort Independence Indian Reservation was properly included as 
countable income for purposes of VA death pension benefits.  
The appeal is denied.




____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


